DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the body sound affecting a blood pressure 20value to be measured.” It is unclear, whether “the body sound” is a second body sound different from the “snoring, coughing, sneezing, hiccups, sleep talking and teeth grinding” or if it’s referring to the same sound as above. For examination purposes examiner has interpreted “the body sound affecting a blood pressure 20value to be measured” as the same sound previously recited in the claim. Claims 2 and 3 are also rejected by virtue of the dependency. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US2016/0029965) in view of Kario (US2005/0187480; cited by applicant).
	Regarding claim 1, Simon discloses a blood pressure measurement device with a sound detection function comprising: 
a blood pressure measurement unit configured to 5measure a blood pressure of a subject (Paragraph [0007], “biological sensor data” & Paragraph [0039], “By ‘bio signals’ or ‘biosignals’ we mean any direct or indirect biological signal measurement data stream which either directly derives from the human subject under assessment or indirectly derives from the human subject”. This can include blood pressure measurements & Paragraph [0065], “Those skilled in the art will appreciate that the invention may be applied to other applications and may be modified without departing from the scope of the invention.”); 
a sound detection unit configured to detect a body sound of the subject during blood pressure measurement by the blood pressure measurement unit (Paragraph [0039], "the acoustic sound from a microphone to capture the voice of the individual"); and 
processing circuitry coupled to a memory (Paragraph [0011], "In another embodiment, the set of locations of artifacts within the one-dimensional data stream {xi} or two-dimensional data stream {(xi, yi)} is determined and recorded to a storage device." & Processing circuitry would be needed in order to determine the set of locations or artifacts in the data stream.), wherein the sound detection unit includes a microphone 15configured to detect sounds (Paragraph [0021], "Microphone recording the voice of a subject"), 
the microphone is configured to detect the body sound including at least one of snoring, coughing, sneezing, hiccups, sleep talking and teeth grinding from a mouth of the subject, and the body sound affecting a blood pressure 20value to be measured (Paragraph [0021], "Microphone recording the voice of a subject", & A microphone recording the voice of a subject can also record the snoring, coughing, sneezing, hiccups, teeth grinding of a subject.), and 
the blood pressure measurement unit is configured to perform, in a blood pressure measurement mode, a plurality of blood pressure measurements at time intervals (Fig. 1 shows a plurality of sensor data points recorded over a period of time), and 
Simon also discloses the 10processing circuitry configured to record the blood pressure measured by the blood pressure measurement unit and the body sound detected by the sound detection unit in association with each other by time information (Paragraph [0009], "In this example, analysis of the audio microphone data stream could determine and mark the beginning and end of the EEG brainwave sensor, eye tracker, pulse oximeter, blood perfusion microphone, and balance accelerometer data to be analyzed, acting as a sort of automatic inclusion “gate” which decreases the noise and increases the signal to noise ratio." & The audio microphone data stream determines the beginning and end of the data collection which can be blood pressure collection. In order for the sensor data to be analyzed, it has to be recorded by processing circuitry. )
While Simon teaches that the sensor used can detect biosignals or “any direct or indirect biological signal measurement data stream” (Paragraph [0007]), Simon does not explicitly say that the sensor is a blood pressure monitor. 
the 10processing circuitry configured to record the blood pressure measured by the blood pressure measurement unit and the body sound detected by the sound detection unit in association with each other by time information (Paragraph [0014], “When the determination portion determines that the level of the physiological information as measured is close to the specified level, the blood pressure measurement portion is initiated.” The physiological information can be the patient’s cough/patient’s sound that is recorded for later analysis.)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Kairo by adding a blood pressure measurement unit. Both prior arts are analogous as they both trigger a sensor to collect data based on other physiological data. The advantage of recording blood pressure and body sound together is to see how body sounds affect the blood pressure readings and potentially remove any noise from the data. 
Simon also discloses is configured to start recording the body sound by the 25microphone before a start of each of the blood pressure measurements when measuring the blood pressure in the blood pressure measurement mode (Paragraph [0009], "In this example, analysis of the audio microphone data stream could determine and mark the beginning and end of the EEG brainwave sensor, eye tracker, pulse oximeter, blood perfusion microphone, and balance accelerometer data to be analyzed, acting as a sort of automatic inclusion “gate” which decreases the noise and increases the signal to noise ratio." & The audio microphone data stream determines the beginning and end of the data collection which can be blood pressure collection.) 

However, Kario discloses is configured to start recording the body sound by the 25microphone before a start of each of the blood pressure measurements when measuring the blood pressure in the blood pressure measurement mode (Paragraph [0014], “When the determination portion determines that the level of the physiological information as measured is close to the specified level, the blood pressure measurement portion is initiated.” The physiological information can be the patient’s cough/patient’s sound that is recorded for later analysis.).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Kairo by adding a start recording the body sound by the 25microphone before a start of each of the blood pressure measurements when measuring the blood pressure in the blood pressure measurement mode. Both prior arts are analogous as they both trigger a sensor to collect data based on other physiological data. The advantage of recording body sound before measuring blood pressure is to see how body sounds affect the blood pressure readings and potentially remove any noise from the data. 

	Regarding claim 4, Simon discloses a blood pressure measurement method using a sound detection function comprising: 
measuring a blood pressure of a subject (Paragraph [0007], “biological sensor data” & Paragraph [0039], “By ‘bio signals’ or ‘biosignals’ we mean any direct or indirect biological signal measurement data stream which either directly derives from the human subject under assessment or indirectly derives from the human subject”. This can include blood pressure measurements & Paragraph [0065], “Those skilled in the art will appreciate that the invention may be applied to other applications and may be modified without departing from the scope of the invention.”);
20detecting a body sound of the subject, the body sound including at least one of snoring, coughing, sneezing, hiccups, sleep talking and teeth grinding from a mouth, and affecting a blood pressure value to be measured(Paragraph [0021], "Microphone recording the voice of a subject", & A microphone recording the voice of a subject can also record the snoring, coughing, sneezing, hiccups, teeth grinding of a subject.), 

Simon also discloses the detecting the body sound being started before a start of 25the blood pressure measurement (Paragraph [0009], "In this example, analysis of the audio microphone data stream could determine and mark the beginning and end of the EEG brainwave sensor, eye tracker, pulse oximeter, blood perfusion microphone, and balance accelerometer data to be analyzed, acting as a sort of automatic inclusion “gate” which decreases the noise and increases the signal to noise ratio." & The audio microphone data stream determines the beginning and end of the data collection which can be blood pressure collection.)

However, Kario discloses the detecting the body sound being started before a start of 25the blood pressure measurement (Paragraph [0014], “When the determination portion determines that the level of the physiological information as measured is close to the specified level, the blood pressure measurement portion is initiated.” The physiological information can be the patient’s cough/patient’s sound that is recorded for later analysis.)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Kairo by adding a the detecting the body sound being started before a start of 25the blood pressure measurement. Both prior arts are analogous as they both trigger a sensor to collect data based on other physiological data. The advantage of recording body sound before measuring blood pressure is to see how body sounds affect the blood pressure readings and potentially remove any noise from the data. 
Simon also discloses recording the body sound detected in the detecting the body sound and the blood pressure measured in the measuring - 23 - the blood pressure in association with each other by time information(Paragraph [0009], "In this example, analysis of the audio microphone data stream could determine and mark the beginning and end of the EEG brainwave sensor, eye tracker, pulse oximeter, blood perfusion microphone, and balance accelerometer data to be analyzed, acting as a sort of automatic inclusion “gate” which decreases the noise and increases the signal to noise ratio." & The audio microphone data 
While Simon teaches that the sensor used can detect biosignals or “any direct or indirect biological signal measurement data stream” (Paragraph [0007]), Simon does not explicitly say that the sensor is a blood pressure monitor. 
However, Kario discloses recording the body sound detected in the detecting the body sound and the blood pressure measured in the measuring - 23 - the blood pressure in association with each other by time information (Paragraph [0014], “When the determination portion determines that the level of the physiological information as measured is close to the specified level, the blood pressure measurement portion is initiated.” The physiological information can be the patient’s cough/patient’s sound that is recorded for later analysis.).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Kairo by adding a blood pressure measurement unit. Both prior arts are analogous as they both trigger a sensor to collect data based on other physiological data. The advantage of recording blood pressure and body sound together is to see how body sounds affect the blood pressure readings and potentially remove any noise from the data. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Simon and Kairo as applied to claim 1 above, and further in view of Malchano (US2022/0008746).
Regarding claim 2, the combination of Simon and Kairo discloses the blood pressure measurement device with a sound detection function according to claim 1, wherein the blood pressure measurement unit includes a cuff configured to be attached to the subject (Kario, Paragraph [0062] cuff #5 is attached to the subject’s upper arm).
The combination does not disclose 5the microphone is configured to be rotatably attached to the cuff via a rotation adjustment mechanism.
However, Malchano discloses the microphone is configured to be rotatably attached to the cuff via a rotation adjustment mechanism. (Paragraph [0606], “For example, the feedback components #2340a-n can include a blood pressure monitor or microphone” If a blood pressure monitor which is shown above to include a cuff, and the microphone are part of feedback component #2340, they are attached. & Paragraph [0461] Microphone #1210 can be a “moving-coil microphone”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwarika to incorporate the teachings of Kairo and Malchano by adding the microphone is configured to be rotatably attached to the cuff via a rotation adjustment mechanism. The advantage of a rotatable microphone is flexibility of where the it can move.

Regarding claim 3, the combination of Simon and Kairo discloses the blood pressure measurement device with a sound detection function according to claim 1, further comprising:  
10a cuff integral with the blood pressure measurement device subject (Kario, Paragraph [0062] cuff #5 is attached to the subject’s upper arm), 
 wherein the microphone is provided on the blood pressure measurement device or the cuff so as to be directed to the mouth of the subject when the blood 15pressure measurement device is attached to an upper arm of the subject.
However, Malchano discloses wherein the microphone is provided on the blood pressure measurement device or the cuff so as to be directed to the mouth of the subject when the blood 15pressure measurement device is attached to an upper arm of the subject (Paragraph [0606], “For example, the feedback components #2340a-n can include a blood pressure monitor or microphone” If a blood pressure monitor which is shown above to include a cuff, and the microphone are part of feedback component #2340, they are attached. & Paragraph [0461] Microphone #1210 can be a “moving-coil microphone”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US2013/0066166 discloses a device capable of measuring blood pressure and an acoustic sensor capable of measuring coughing and speech detection. Paragraph 29 describes the data processing apparatus that includes a memory into which a normal range of values for the physiologic data may be entered.
US2017/0095669 discloses detecting a “patient discomfort event” such as a cough, throat irritation or voice alteration and sensors that can measure vital signs such as blood pressure. The computer #41 may monitor, record and/or respond to the physiological signals. A 
US2007/0118054 and US2013/0245502 (cited by applicant) disclose a system for monitoring vital signs including a blood pressure analysis module #29 and a system of identifying cough events. System #10 comprises another type of sensor, such as an acoustic sensor with the capability of recording the cough. A microphone can be placed within 50 cm of the subject. Data acquisition module #20 comprises circuitry for processing the raw motion signal. The low-passed data is typically digitized at a sampling rate of at least 10 Hz and stored in memory.
WO2012/018029 (cited by applicant) discloses a blood pressure measurement device that has a microphone #21 and blood pressure measuring circuit #22. Device has a cuff portion #4 to be placed on the patient’s wrist. Blood pressure is measured according to the signals from each circuit, and the obtained blood pressure data is stored in the memory #40
JP2010158289 discloses a blood pressure measurement device that takes measurements when the patient is at rest. Determining if a patient is a rest is done by measuring breathing data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CC/
Examiner Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791